, There is no merit to respondent-appellant’s claim that his support obligation, as determined under the Child Support Standards Act (Family Ct Act § 413), is unjust, inappropriate, and based upon mathematical errors. In arriving at $1,668.63 a month, the court correctly determined the child’s reasonable needs, properly applied the formula set forth in the Child Support Standards Act, properly took into consideration the factors set forth in Family Court Act § 413 (1) (f) with respect to combined parental income over $80,000, and sufficiently articulated the reasons for his decision (see, Matter of Cassano v Cassano, 85 NY2d 649; Matter of Pry stay v Avildsen, 220 AD2d 337). We have considered appellant’s other contentions and find them to be without merit. Concur—Sullivan, J. P., Ellerin, Rubin, Kupferman and Nardelli, JJ.